Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FINAL REJECTION
	The rejection under U.S.C 112 (b) is withdrawn in view of the amendments to the claims and the clarification.

Claim Rejections

Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-11 are rejected under 35 USC 102 (a((2) as being anticipated by Roh et al (US 9,279,937).

-one or more layers (31, 33, 35), wherein each (31) of the one or more layers is formed only of a plurality of nanostructures ( 15, 17, 19); and
-a cavity (white rectangular) defined in the one or more layers (31), wherein the cavity is configured as a waveguide for propagation of electromagnetic waves.
Regarding claim 8, wherein the nanostructures (17) are elongate in shape and are arranged in parallel orientation to one another in each of the one or more layers, see Figures 2-3.
Regarding claim 9, wherein a height of the nanostructures in each layer corresponds to a thickness of the each layer, see Figure 4.
Regarding claim 10, further comprising an antenna provided in the cavity, see Figure 2 and the paragraph 28.
Regarding claim 11, wherein the antenna is a slot, see the paragraphs 21-22.

Claims 1-6 and 8-12 are rejected under 35 USC 103 (b) as being unpatentable over Fujita (US 2009/0224858) in view of Roh et al (US 9,279,937) and further in view of Cheng et al (US 2011/018657 Al).
Regarding claim 1, Fujita discloses the circuit as shown on Figures 1-8 comprising:
-an interposer (10 on Figs. 1A/B, 2A-C and paragraphs 23-37), comprising:
-one or more layers (10 on Figs. 1A/B); and
 - a cavity defined in the one or more layers ( 11a-1 le),
-wherein the cavity is configured as a waveguide for propagation of electromagnetic waves , see the paragraph 25.

Regarding claim 5, wherein (Fig. IB, el. 11 a-e, 31 and paragraph 27) discloses cavities comprising an array antenna feed.
Regarding claim 6, a bend is provided in the waveguide (Dl, Fig. IB, el. 11 a-e).
Regarding claims 10 and 11, wherein a slot antenna is provided in the waveguide (Fig. 1A/B, el. 22, 22a-e).
Regarding claim 12, wherein the interposer is disposed between two substrate layers (Dl, Figs. 1 A/B, el. 10, 20, 30).
Fujita discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-wherein each of the one or more layers is formed of a plurality of nanostructures as combined in claim 1.
-    a slow-wave structure provided in the one or more layers, the slow-wave structure being in communication with the waveguide as called in claim 2-3.
-    wherein the nanostructures are elongate in shape and are arranged in parallel orientation to one another in each of the one or more layers as called for in claim 8.
-    wherein a height of the nanostructures in each layer corresponds to a thickness of the each layer as called for in claim 9.
Nevertheless, Roh et al suggest a plurality of nanostructures (15, 17, 19) as shown on Figure 2 for transmitting or receiving optical signals, see the Abstract.
Cheng et al suggest on the paragraphs 103-120) comprising multiple layers and disclose the formation of the waveguide structure by elongated nano-wires exhibiting the same height 
McKinzie et al suggest to employ the slow wave structure (106, 108) for reducing physical size for antenna systems, see the Abstract.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the nanostructures as suggested by Roh et al in the device of Fujita for the purpose of transmitting or receiving optical signals; to employ the slow wave structure in the device of Fujita as suggested by McKinzie et al for the purpose of reducing physical size for antenna systems; and to arrange the formation waveguide structure of Fujita as suggested by Cheng et al for the purpose of providing a light-weight, low-cost, and thermally conductive interposer.

Claims 2-3 and 5 are rejected under 35 USC 103 (b) as being unpatentable over Roh et al (US 9.279,937) in view of McKinzie et al (US 9,472,838).
Roh et al discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-a slow-wave structure provided in the one or more layers, the slow-wave structure being in communication with the waveguide as called in claim 2.
Nevertheless, McKinzie et al suggest to employ the slow wave structure (106, 108) for reducing physical size for antenna systems, see the Abstract.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the slow wave structure in the device of Roh et al as suggested by McKinzie et al for the purpose of reducing physical size for antenna 
Regarding claim 5, wherein the cavity (15, 17, 19) of the modified device would comprise an antenna feed.

Response to Applicant’s Arguments
The applicant argues that Roh describes at column 4, lines 20-23, with reference to FIG. 2, an optical antenna 10 including a plurality of nanostructures 15, 17, and 19 that are provided in a material layer 11. Roh describes further at column 4, lines 23-24, that the material layer 11 may be a metal layer, and at column 4, lines 27-29, that the plurality of nanostructures 15, 17, and 19 may take the shape of slots or other types of incisions in the material layer 11. Thus, the nanostructures 15, 17, and 19 of Roh are cavities, and the material layer 11 of Roh is simply a metal layer.  Roh does not disclose a layer formed only of a plurality of nanostructures, as recited in present claim 1. The arguments are not persuasive because nothing recited in claim 1 about the material of the layer as argued. Figure 3 of Roh clearly show that the layer (31) is formed only the nanostructures (15, 17,19), nothing else.
The applicant argues that Cheng fails to cure the above-noted deficiencies in Fujita and Roh. The Applicant submits that Cheng teaches away from a combiation with Fujita and Roh and, therefore, teaches away from the limitations of present claim 1. Accordingly, it is described at paragraph [0070] of Cheng that the walls 12 and 13 comprise a composite material consisting of the dielectric thin film substrate material itself and conductive structures or substantially vertical conductive wires. Accordingly, if a skilled person were to combine the teachings of Fujita, Roh and Cheng, the skilled person would be taught by the combination to form an In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to employ the nanostructures as suggested by Roh et al in the device of Fujita for the purpose of transmitting or receiving optical signals; to employ the slow wave structure in the device of Fujita as suggested by McKinzie et al for the purpose of reducing physical size for antenna systems; and to arrange the formation waveguide structure of Fujita as suggested by Cheng et al for the purpose of providing a light-weight, low-cost, and thermally conductive interposer.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.


/DINH T LE/Primary Examiner, Art Unit 2842